Citation Nr: 0032888	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  

2.  Entitlement to a combined evaluation in excess of 60 
percent for the veteran's service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to June 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  



REMAND

In his Substantive Appeal, the veteran stated that he 
"believe[d] that [his] disabilities warrant[ed] a higher 
rating than the 60 [percent] currently assigned."  

In a statement dated in December 2000, his representative 
noted that a September 1999 VA examiner failed to note the 
severity of each service-connected condition.  

The statements from the veteran and his representative 
clearly raise the issues of increased ratings for each of the 
veteran's service-connected disabilities.  These issues are 
inextricably intertwined with the issues on appeal and must 
be addressed before final appellate action may be taken.  

Furthermore, in conjunction with the TDIU claim, the RO 
should arrange for examinations to assess the level of 
disability for each of his service-connected disabilities.  

All pertinent clinical records referable to treatment 
received by the veteran for his service-connected 
disabilities also should be obtained for the purposes of 
appellate review.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for prostate cancer, dorsal 
and lumbar spine disability, right knee 
disability and bilateral varicose veins 
since July 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected dorsal 
and lumbar spine and right knee 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected disabilities of the spine and 
right knee.  The examiner also should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disabilities 
of the spine and right knee.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the back and right knee exhibit weakened 
movement, excess fatigability or 
incoordination.  Finally, the examiner 
should provide an opinion the service-
connected disabilities alone prevent the 
veteran from securing and following 
substantially gainful employment.  
Complete rationale for the opinions 
expressed should be provided.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
varicose veins.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should describe all 
manifestations of the veteran's service-
connected disability.  The examiner 
should describe any edema, subcutaneous 
induration, stasis pigmentation, eczema, 
ulceration or pain at rest.  The examiner 
should also state whether there is any 
secondary involvement of deep 
circulation.  Finally, the examiner 
should provide an opinion the service-
connected disabilities alone prevent the 
veteran from securing and following 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be provided.

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
prostate cancer residuals.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The clinical findings are to be 
reported in detail.  The requirements for 
use of any appliance or the wearing of 
absorbent materials and the frequency 
they must be changed is also to be 
reported.  Finally, the examiner should 
provide an opinion the service-connected 
disabilities alone prevent the veteran 
from securing and following substantially 
gainful employment.  A complete rationale 
for any opinion expressed must be 
provided.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including any medical examinations 
related to the cervical spine claim.  

6.  Following completion of the action 
requested hereinabove and after 
undertaking any additional development 
deemed appropriate, the RO should 
adjudicate the issues of increased 
ratings for all service-connected 
disabilities.  Then, the RO should review 
the issues on appeal.  If any benefit 
sought on appeal is not granted, then the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



